 


109 HRES 300 : Recognizing the South Carolina Farm Bureau Mutual Insurance Company on the occasion of its 50th anniversary and saluting the outstanding service of the Company to the people of South Carolina.
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 300 
In the House of Representatives, U.S., 
 
October 18, 2005. 
 
RESOLUTION 
Recognizing the South Carolina Farm Bureau Mutual Insurance Company on the occasion of its 50th anniversary and saluting the outstanding service of the Company to the people of South Carolina. 
 
 
Whereas the South Carolina Farm Bureau Mutual Insurance Company was organized on December 19, 1955, to provide members of the Farm Bureau Federation with insurance coverage that was difficult to obtain and to assist such members with safety programs and loss control measures; 
Whereas the South Carolina Farm Bureau Mutual Insurance Company is the largest domestic property and casualty insurer in the State of South Carolina; 
Whereas the South Carolina Farm Bureau Mutual Insurance Company has 245 employees and 250 exclusive licensed agents throughout South Carolina that offer various insurance and financial services; 
Whereas the South Carolina Farm Bureau Mutual Insurance Company provides a diverse line of products, including auto, homeowners, and other insurance coverage with sales exceeding $190,000,000 on more than 344,000 policies; 
Whereas in 1999, after Hurricane Floyd struck the coast of South Carolina, 90 percent of reported claims made with the South Carolina Farm Bureau Mutual Insurance Company were settled within one week; and 
Whereas the South Carolina Farm Bureau Mutual Insurance Company serves families of farmers and non-farmers in rural and urban communities and the slogan of the Company is, Helping you is what we do best: Now, therefore, be it 
 
That the House of Representatives recognizes the South Carolina Farm Bureau Mutual Insurance Company on the occasion of its 50th anniversary and salutes the outstanding service of the Company to the people of South Carolina. 
 
Jeff TrandahlClerk. 
